

117 HRES 168 IH: Original Black History Month Resolution of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 168IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Green of Texas (for himself, Mr. Larsen of Washington, Mr. Bishop of Georgia, Ms. Moore of Wisconsin, Ms. Williams of Georgia, Mr. Danny K. Davis of Illinois, Mr. Blumenauer, Mrs. Beatty, Mr. Cárdenas, Ms. DelBene, Mr. Connolly, Mr. Smith of Washington, Ms. Pressley, Mr. Welch, Mr. Hastings, Mr. Auchincloss, Ms. Omar, Mr. DeSaulnier, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing and celebrating the significance of Black History Month.Whereas the theme for Black History Month 2021 is The Black Family: Representation, Identity, and Diversity, which emphasizes how the representation, identity, and diversity of the Black family have been reverenced, stereotyped, and vilified since slavery;Whereas enslaved Africans in America were not legally allowed to marry in any Southern States until the 13th Amendment to the Constitution was ratified in 1865;Whereas even in Southern States where marriage was illegal, many enslaved people entered into relationships that they treated like marriage, considering themselves husbands and wives although their unions were not protected by the law;Whereas some Black slaves lived in nuclear families with a mother, father, and children when they all belonged to the same owner;Whereas, in other cases, the father might have a different owner than the mother and children and might travel several miles away on a distant plantation and walk, which was usually permissible on Wednesday nights and Sunday evenings, to see his family as his obligation to provide labor for an owner took precedence over his personal needs;Whereas mothers cooked meals in the fireplace and sewed or quilted late into the night while fathers fished and hunted, sometimes with their sons, to provide food to supplement the rations handed out by owners;Whereas enslaved people held parties and prayer meetings in cabins or far out in the woods beyond the hearing range of their masters;Whereas enslaved Black families lived with the perpetual possibility of separation caused by the sale of one or more family members;Whereas it is estimated that approximately one-third of enslaved children in the upper Southern States of Maryland and Virginia experienced family separation in one of three possible scenarios: sale away from parents; sale with mother away from father; or sale of mother or father away from child;Whereas, following the Civil War, when slavery finally ended in the United States after nearly 250 years, formerly enslaved persons took measures to formalize their family relations, locate family members, and reunite their families;Whereas following the ratification of the 15th Amendment to the Constitution, many States, particularly in the South, enacted poll taxes, literacy tests, and other means of disenfranchising African Americans;Whereas the 15th Amendment states that the right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of race, color, or previous condition of servitude;Whereas the start of the lynching era is commonly referenced as 1877, the year of the Tilden-Hayes compromise, which is viewed by most historians as the official end of Reconstruction in the United States South;Whereas historians broadly agree that lynchings were a method of social and racial control meant to terrorize Black Americans into submission and into an inferior racial caste position in the postbellum South;Whereas Equal Justice Initiative researchers documented 4,075 racial terror lynchings of African Americans in Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina, South Carolina, Tennessee, Texas, and Virginia between 1877 and 1950—at least 800 more lynchings of Black people in these States than previously reported in the most comprehensive work done on lynching to date;Whereas Black males were vilified and targeted by lynching mobs with claims of sexual contact between Black men and White women;Whereas according to the Equal Justice Initiative, nearly 25 percent of lynching victims were accused of sexual assault;Whereas the 1921 decimation of the Tulsa, Oklahoma, neighborhood of Greenwood—sometimes referred to as Black Wall Street for its economic vitality—after a Black man was falsely charged with raping a White woman in an elevator resulted in 100 to 300 Blacks being killed by White mobs in a matter of a few hours;Whereas, in contrast, White American families embraced lynching, not as an uncomfortable necessity or a way of maintaining order, but as a joyous moment of the wholesome celebration of White supremacy;Whereas the disproportionate nature of lynchings among Black men threatened the safety and security of the Black family as a whole;Whereas Black males were also disproportionately drafted into the military;Whereas, in 1967, during the Vietnam war, Black Americans represented approximately 11 percent of the civilian population, yet they represented 16.3 percent of all draftees and 23 percent of all combat troops in Vietnam;Whereas, since the mid-1980s, the United States has undertaken aggressive law enforcement strategies and criminal justice policies aimed at curtailing drug abuse through its War on Drugs, which has disproportionately affected Black Americans, specifically Black men;Whereas Black Americans make up 13 percent of the United States population and are consistently documented by the United States Government to use drugs at rates similar to those among people of other races, yet Black Americans account for nearly one-third of drug arrests and roughly 45 percent of those incarcerated in State and Federal prisons for drug law violations;Whereas Black Americans constituted 28 percent of those killed by police in 2020 despite being only 13 percent of the population;Whereas Black Americans are three times more likely to be killed by police brutality than White Americans;Whereas police brutality and racial bias in policing has led to the deaths of Gabriella Nevarez, Eric Garner, Michael Brown, Michelle Cusseaux, Tanisha Anderson, Akai Gurley, Tamir Rice, Janisha Fonville, Aura Rosser, Freddie Gray, Sandra Bland, Alton Sterling, Philando Castille, Stephon Clark, Botham Jean, Elijah McClain, Atatiana Jefferson, Breonna Taylor, Daniel Prude, George Floyd, Rayshard Brooks, Dijon Durand Kizzee, Jonathan Dwayne Price, Marcellis Stinnette, Sincere Pierce, Angelo AJ Crooms, Casey Christopher Goodson, Jr., Andre Maurice Hill, Patrick Lynn Warren, Sr., and Vincent Vinny M. Belmonte;Whereas racism in this country has led to the deaths of Ahmaud Arbery, Trayvon Martin, James Anderson, James Byrd, Jr., Addie Mae Collins, Cynthia Wesley, Carole Robertson, Carol Denise McNair, George W. Dorsey, Mae Murray Dorsey, Roger Malcom, Dorothy Malcom, Emmett Till, and so many more;Whereas long-standing racial health disparities affecting Black Americans have been exacerbated during the COVID–19 global pandemic;Whereas some of the many inequities in social determinants of health that put racial and ethnic minority groups at increased risk of contracting and dying from COVID–19 include access to health care, employment, education, wealth inequality, housing, and criminal justice;Whereas according to the Centers for Disease Control and Prevention, Black Americans make up about 13 percent of the population of the United States yet disproportionately account for 15.5 percent of deaths from COVID–19;Whereas the Black nuclear family has been consistently threatened because of mechanisms of racial bias in the United States, including slavery, mass lynchings, disproportioned drafting, mass incarceration, and police misconduct;Whereas biological parents may not have always been available due to various reasons, including racial injustices, and aunts and uncles, grandmothers and grandfathers, and a host of family friends and fictive kin have stepped in to do the work of raising children;Whereas Black Americans have been crucial to the development of this Nation and been at the forefront of civil rights that laid the foundations for other minority groups in the United States;Whereas, in 1870, Senator Hiram Revels of Mississippi and Congressman Joseph Rainey of South Carolina became the first African Americans to serve in the United States Congress;Whereas Senator Edward Brooke III became the first African American popularly elected to the Senate and the first Black politician from Massachusetts to serve in Congress, and prior to being elected to the Senate, he was the first African-American attorney general of any State in 1962;Whereas Senator Brooke’s election ended an 85-year absence of African-American Senators and he represented Massachusetts in the Senate from 1967 to 1979, and during his senatorial career, he co-wrote the Civil Rights Act of 1968, which prohibited discrimination in housing;Whereas Judge Frank Minis Johnson, Jr., served on the United States Court of Appeals for the Fifth Circuit, United States Court of Appeals for the Eleventh Circuit, and the United States District Court for the Middle District of Alabama, and in each capacity, Judge Johnson courageously worked to advance the constitutional principles of freedom and equality;Whereas the insight and constitutional judgment of Judge Johnson were invaluable and aided the Supreme Court as it recognized the violations and injustices in our Nation during the Civil Rights Movement, and without Judge Johnson’s judicious temperament, constitutional mindset, and dedication to rule of law, the Civil Rights Movement would have been at a great disadvantage;Whereas President Barack Obama, the first Black American elected to the Presidency of the United States, served two terms and led the campaign for the Affordable Care Act and LGBTQ+ marriage equality, making it easier for all families to access health care and extending the right to marry to all Americans;Whereas, in 2020, Kamala Harris became the first Black and South Asian person and first woman to be elected as Vice President of the United States;Whereas, in 2020, Lloyd Austin became the first Black Secretary of Defense of the United States;Whereas Black Americans in all walks of life have made significant contributions throughout the history of the United States, including through—(1)the music of Beyonce Knowles-Carter, Prince, Michael Jackson, Louis Armstrong, Chuck Berry, James Brown, Ray Charles, John Coltrane, Miles Davis, Duke Ellington, Ella Fitzgerald, Billie Holiday, Mahalia Jackson, Francis Johnson, and Bessie Smith;(2)the writings of Maya Angelou, James Baldwin, W.E.B. Du Bois, Ralph Ellison, Alex Haley, Langston Hughes, Zora Neale Hurston, Toni Morrison, Alice Walker, Booker T. Washington, and Richard Wright; (3)the publications of the North Star, the Crisis Magazine, Ebony Magazine, Jet Magazine, Essence Magazine, Black Enterprise Magazine, the National Association of Black Journalists (NABJ), Sister 2 Sister Magazine, and Uptown Magazine;(4)the athletic prowess of Muhammad Ali, Arthur Ashe, Althea Gibson, Tiger Woods, Gabby Douglas, Simone Biles, Lebron James, Michael Jordan, Colin Kaepernick, Joe Louis, Jesse Owens, Frederick Fritz Pollard, Jackie Robinson, Wilma Rudolph, Bill Russell, Venus Williams, and Serena Williams;(5)the scientific advancements of Benjamin Banneker, George Washington Carver, George Crum, Charles Drew, Sarah Goode, Euphemia Lofton Haynes, Mae Jemison, Thomas Jennings, Katherine Johnson, Norbert Rillieux, Neil deGrasse Tyson, and Granville T. Woods; and(6)the vision of leaders such as John Lewis, Mary McLeod Bethune, Shirley Chisholm, Frederick Douglass, Fred Hampton, Marsha P. Johnson, Martin Luther King, Jr., Bayard Rustin, Thurgood Marshall, Huey Newton, Sojourner Truth, Fannie Lou Hammer, Rosa Parks, and Malcolm X;Whereas Negro History Week represented the culmination of Dr. Carter G. Woodson’s efforts to enhance knowledge of Black history started through the Journal of Negro History, published by Woodson’s Association for the Study of African American Life and History;Whereas the month of February is officially celebrated as Black History Month, which dates to 1926 when Dr. Carter G. Woodson set aside a special period in February to recognize the heritage and achievement of Black Americans; andWhereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro History Week, the precursor to Black History Month: Now, therefore, be it1.Short titleThis resolution may be cited as the Original Black History Month Resolution of 2021.2.Recognizing and celebrating the significance of black history monthThe House of Representatives recognizes the importance of commemorating Black History Month as it acknowledges the achievements of African Americans throughout our Nation’s history and encourages the continuation of its celebration to raise the awareness of this community’s accomplishments for all Americans.